NUMBER
13-05-727-CV
 
                         COURT OF APPEALS
 
               THIRTEENTH DISTRICT OF TEXAS
 
                  CORPUS CHRISTI - EDINBURG 
 
 
 
MELVIN LEE,                                                           Appellant,
 
                                           v.
 
DIRECTV, INC.,                                                        Appellee.
 
 
 
                   On appeal from the 28th District Court 
                           of Nueces
County, Texas.
 
 
 
                     MEMORANDUM OPINION
 
               Before
Justices Yañez, Rodriguez, and Garza
Memorandum
Opinion Per Curiam
 




Appellant, MELVIN
LEE, perfected an appeal from a judgment entered by the 28th District Court of Nueces County, Texas, in cause number 03-7222-A.  After the record
was filed and after the cause was referred to mediation, appellant filed a
motion to dismiss and remand to trial court pursuant to mediated settlement
agreement.  In the motion, appellant
states that the parties have executed a mediation agreement.  Appellant requests that the appeal be
dismissed and the matter remanded to the trial court so that an order of
dismissal with prejudice can be entered in accordance with the mediated
settlement agreement.
The Court, having
considered the documents on file and appellant=s motion to dismiss and remand to trial court, is
of the opinion that the motion should be granted.  Appellant=s motion is granted.  The judgment of the trial court is REVERSED,
and the matter is REMANDED to the trial court for entry of judgment in accordance
with the mediated settlement agreement.
PER CURIAM
Memorandum Opinion delivered and 
filed this the 20th day of April, 2006.